      Case 2:21-cv-00068-DWL Document 48 Filed 04/16/21 Page 1 of 3




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-21-00050-PHX-SPL
      Apache Stronghold,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      United States of America, et al.,        )
12                                             )
13                     Defendants.             )
                                               )
14                                             )

15          On January 12, 2021, Plaintiff Apache Stronghold filed a Complaint in this Court
16   against Defendants, various agencies of the Federal Government, seeking to halt the
17   exchange of federal land between the Government and two foreign mining companies.
18   (Doc. 1). The 2,422-acre parcel of Arizona land, located within the Tonto National Forest,
19   includes a sacred Apache ceremonial ground called Chi’chil Bildagoteel, known in English
20   as “Oak Flat.” (Doc. 1 at ¶ 3). Apache Stronghold brought six claims: (1) Violation of Fifth
21   Amendment Due Process, (2) Violation of First Amendment Petition Clause, (3) Breach of
22   Trust and Fiduciary Duties, (4) Violation of First Amendment Free Exercise Clause
23   (Substantial Burden), (5) Violation of the Religions Freedom Restoration Act, and (6)
24   Violation of First Amendment Free Exercise Clause (Intentional Discrimination). (Doc. 1).
25          Defendants now move to consolidate this case with two other cases currently
26   pending in the District of Arizona: San Carlos Apache Tribe v. United States Forest
27   Service, No. 2:21-cv-68-DWL (filed Jan. 14, 2021) and Arizona Mining Reform Coalition
28   v. United States Forest Service, No. 2:21-cv-122-DLR (filed Jan. 22, 2021). Defendants
      Case 2:21-cv-00068-DWL Document 48 Filed 04/16/21 Page 2 of 3




 1   argue the three cases all “arise from substantially the same transaction or event.” (Doc. 60
 2   at 2). In the Motion, Defendants indicate that the plaintiff in San Carlos takes no position
 3   on consolidation, and that plaintiff in Apache Stronghold oppose the motion, although
 4   Apache Stronghold has not filed a response. Plaintiffs in Arizona Mining have filed a
 5   response opposing consolidation. (Doc. 66).
 6          Federal Rule of Civil Procedure 42(a) allows a court to consolidate cases “[i]f the
 7   actions before the court involve a common question of law or fact.” Fed. R. Civ. P. 42(a).
 8   District courts, however, “enjoy substantial discretion in deciding whether and to what
 9   extent to consolidate cases.” Hall v. Hall, 138 S. Ct. 1118, 1131 (2018). A court “must
10   balance the interest of judicial convenience against the potential for delay, confusion and
11   prejudice that may result from such consolidation.” Sapiro v. Sunstone Hotel Inv’rs, L.L.C.,
12   No. CV-03-1555-PHX-SRB, 2006 WL 898155, at *1 (D. Ariz. Apr. 4, 2006). Local Rule
13   of Civil Procedure (“Local Rule”) 42.1(a) allows the transfer of cases to a single judge if
14   the cases:
                   (1) arise from substantially the same transaction or event; (2)
15
                   involve substantially the same parties or property; . . . (4) call
16                 for determination of substantially the same questions of law; or
                   (5) . . . [remaining unconsolidated] would entail substantial
17                 duplication of labor if heard by different Judges.
18
     LRCiv 42.1(a). The Court considers these factors, but again “has broad discretion in
19
     deciding a motion to transfer under Local Rule 42.1(a).” Addington v. US Airline Pilots
20
     Ass’n, No. CV-08-01633-PHX-NVW, 2010 WL 4117216, at *1 (D. Ariz. Oct. 19, 2010).
21
     When considering a motion under Local Rule 42.1(a), “[a] principal factor is whether party
22
     economy or judicial economy is substantially served by transfer to another judge.” City of
23
     Phoenix v. First State Ins. Co., No. CV-15-00511-PHX-NVW, 2016 WL 4591906, at *20
24
     (D. Ariz. Sept. 2, 2016), aff’d, No. 16-16767, 2018 WL 1616011 (9th Cir. Apr. 4, 2018).
25
            The Court finds that neither consolidation nor transfer is appropriate here. It is true
26
     that all three cases concern Oak Flat. However, the legal theories asserted in this case and
27
     in San Carlos and Arizona Mining vary greatly. For example, plaintiffs in San Carlos allege
28

                                                   2
      Case 2:21-cv-00068-DWL Document 48 Filed 04/16/21 Page 3 of 3




 1   violations of the National Environmental Policy Act (“NEPA”), the National Defense
 2   Authorization Act (“NDAA”), and the National Historic Preservation Act (“NHPA”). San
 3   Carlos, No. 2:21-cv-68-DWL (Doc. 1) (filed Jan. 14, 2021). Plaintiffs in Arizona Mining,
 4   in addition to NDAA and NEPA claims, allege violations of the Forest Service Organic
 5   Act and the Federal Land Policy and Management Act (“FLPM”). Accordingly, there is
 6   minimal overlap in controlling questions of law between the pending cases. See, e.g.,
 7   Upward Trend, LLC v. Teatai-Ariki, No. 3:16-CV-1379 BEN KSC, 2016 WL 3647627, at
 8   *2 (S.D. Cal. June 29, 2016) (declining to consolidate cases because they involve “different
 9   questions of law and fact” and, therefore, “[j]udicial economy would not be served by
10   consolidating such different actions”); U.S. Rubber Recycling, Inc. v. Encore Int’l, Inc.,
11   No. CV 09-09516 SJO OPX, 2011 WL 311014, at *13 (C.D. Cal. Jan. 7, 2011) (same); In
12   re Oklahoma Ins. Holding Co. Act Litig., 464 F. Supp. 961, 964, n.7 (J.P.M.L. 1979)
13   (“Defendants’ bald assertion that these cases involve the same subject matter and contain
14   common questions of law and fact is not sufficient to persuade the Court that the cases
15   should be consolidated pursuant to Rule 42(a). While the cases both involve (American
16   Benefit and Roussel,) they involve different questions of law and fact. Accordingly,
17   Defendants’ Motion to Consolidate is overruled.”). This Court therefore declines to
18   exercise its discretion to consolidate the cases.
19          IT IS THEREFORE ORDERED that Defendants’ Motion to Consolidate (Doc.
20   60) is denied.
21          Dated this 15th day of April, 2021.
22
23                                                       Honorable Steven P. Logan
                                                         United States District Judge
24
25
26
27
28

                                                   3
